Citation Nr: 1715650	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to a rating in excess of 30 percent for a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to August 1971 with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

A July 2012 rating decision continued the 30 percent rating for the right ankle sprain.  The Veteran filed a notice of disagreement in September 2012 and was provided with a statement of the case in July 2013.  The Veteran perfected his appeal with an August 2013 VA Form 9.  On his August 2013 VA Form 9, the Veteran requested a Board hearing.  However, in a March 2015 correspondence, the Veteran withdrew his request.  See 38 C.F.R. § 20.704 (e) (2016).

A July 2013 rating decision, in relevant part, denied entitlement to service connection for major depressive disorder and anxiety disorder.  The Veteran filed a notice of disagreement in August 2013 and was provided with a statement of the case in January 2016.  A February 2016 correspondence from the Veteran's representative was construed as a timely substantive appeal.  

The Board acknowledges that the Veteran has filed a claim for entitlement to service connection for major depressive disorder and anxiety disorder.  However, based on the diagnosis of record, the issues have been recharacterized as seen on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

In August 2016, the Board received the Veteran's motion to advance his appeal on the docket (AOD).  As the Veteran has not provided sufficient evidence to establish that he either meets the age requirement or suffers from financial hardship, the motion is denied.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 2010 to December 2015.  

The issue of entitlement to a rating in excess of 30 percent for a right ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's acquired psychiatric disorder did not manifest during, or as a result of active military service; and is not etiologically related to a service-connected disability.  


CONCLUSIONS OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished by way of a letter sent in December 2012, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  
The Veteran was afforded VA examinations in January 2013 and October 2015.  The Veteran was also afforded and a VA addendum opinion in December 2015.  The Board finds that the October 2015 and December 2015 VA opinions, when taken together, are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges that the Veteran has reported that he began having problems after he was discharged from service.  The Board notes that the VA examiners did not provide an opinion on direct service connection.  However, as will be discussed below, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of an acquired psychiatric disability.  Additionally, the Veteran's reports of trouble after discharge from service do not meet the low threshold of an indication that the claimed disabilities are due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues); see also . McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board thus finds that a remand to obtain an opinion on direct service connection is not warranted.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that his acquired psychiatric disorder is secondary to his service-connected right ankle disability and/or service-connected right knee disability.  See September 2012 claim and December 2012 statement.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has current diagnoses of major depressive disorder as evidenced by the October 2015 VA examination.  The October 2015 VA examiner also noted that the Veteran's medical history dated back to 1977 and he was originally diagnosed with anxiety disorder, not otherwise specified (NOS), which was later revised to depression in 1996.  

Additionally, in a February 1992 rating decision, the RO granted service connection for a right ankle disability.  In a July 2013 rating decision, the RO granted service connection for a right knee disability.  Therefore, the Veteran's claim turns on whether his currently diagnosed acquired psychiatric disability is secondary to his service-connected disabilities.  

In this regards, the Veteran's service treatment records from his period of reserve service show that the Veteran injured his right ankle in January 1991.  
Post-service VA treatment records dated since November 1977 to October 2015 show that the Veteran received treatment for his acquired psychiatric disorder.  A November 1977 VA treatment record shows that the Veteran reported feeling nervous and unable to sleep.  The Veteran denied problems at work or at home but admitted to recreational drinking.  The Veteran was diagnosed with anxiety.  Another November 1977 VA treatment record shows that the Veteran reported that since he left the Army he had not been feeling well.  The Veteran reported that his head felt empty.  The Veteran was diagnosed with anxiety, reactive.  A December 1977 VA treatment record shows that the Veteran reported feeling nervous.  The Veteran reported that he was having some problems with his wife.  The physician noted that the Veteran was very vague as to what these problems were.  A February 1978 service treatment record shows that the Veteran reported problems at work due to depression.  The Veteran reported that he had quit his previous job.  The Veteran was diagnosed with anxiety and depression.  A May 2012 VA treatment record shows that the Veteran reported multiple stressors, to include recent death of his mother in-law, placing his father in law in a nursing home, taking care of three grandchildren, death of his son and stepson, chronic right ankle pain and loss of mobility.  He reported that this incident/trauma has affected him all his life.   A December 2014 VA treatment record shows that the Veteran reported that he was going through his first divorce about 30 years prior and became depressed.  The Veteran also reported that he was having trouble at work and that caused further stress in his family which eventually resulted in divorce.  The Veteran was diagnosed with depression.  

Private treatment records dated January 2006 to March 2007 show that the Veteran was voluntarily admitted for hospitalization following feelings of being harassed.  It was noted that the Veteran was anxious about returning to his work environment.  The Veteran later reported, in summary, that he was doing well at work under a new supervisor.  

The Veteran was afforded a VA examination in January 2013.  The examiner noted that the Veteran had a history of psychiatric treatment starting in 1996 due to occupational stress.  The examiner noted that there was a history of hospitalizations in 1996 and 2006 on account of labor problems.  The examiner concluded that it was less likely than not that the Veteran's acquired psychiatric disorder was secondary to his service-connected right ankle disability.  The examiner noted that the Veteran's actual psychiatric disorder, depressive disorder, NOS, was not secondary to his service-connected right ankle sprain.  The examiner stated that the Veteran's current depressive disorder, NOS, was not related to or aggravated by his service connected condition.  The examiner explained that the conditions were in different time frames, of different etiology and of different anatomical systems, with no relation to the other.  The examiner concluded that the Veteran's nervous condition/depressive disorder, NOS, was not caused by his service-connected conditions.  The examiner explained that that pathophysiology of both mental and physical conditions are different and do not share any common reception or pathophysiological mechanism.  

An April 2013 VA examination shows that the Veteran was diagnosed with right knee meniscal tear and degenerative arthritis in 2012.  

The Veteran was afforded another VA examination in October 2015.  The Veteran reported that his first marriage in 1968 ended with divorce in 1973.  The Veteran reported that he lost his son in 2007, who was murdered in prison.  The examiner noted that the Veteran's history included three psychiatric hospitalizations in 1977, 1996 and 2006.  The examiner concluded that the Veteran's psychiatric disorder was less likely than not the result of the Veteran's service-connected conditions.  The examiner explained that the Veteran's major depressive disorder was the result of multiple stressors that primarily related to interpersonal and family issues.  The examiner noted that right ankle problems were not among the primary stressors that had produced or exacerbated the Veteran's depressive disorder.  The examiner noted review of the Veteran's GAF scores in determining the Veteran's baseline and concluded that the current severity of the Veteran's disability was greater than the baseline.  The examiner concluded that the Veteran's condition was not aggravated beyond its natural progression.  The examiner explained that family stressor, which included divorce from first wife, family loss; alienation form core family member and situational factors such as a substandard quality of life in Puerto Rico had contributed to the increase of the baseline of severity.  

In a December 2015 VA addendum opinion, the examiner concluded that the Veteran's psychiatric condition had not been aggravated beyond its natural progression by the Veteran's service-connected right ankle sprain and right knee meniscal tear with osteoarthritis.  The examiner pointed to the October 2015 examination for more details regarding the opinion.  The examiner also concluded that the Veteran's right ankle sprain and right knee meniscal tear with osteoarthritis were not the cause of the Veteran's psychiatric condition.  The examiner explained that the right ankle sprain and right knee meniscal tear with osteoarthritis did not alter the natural progression of the Veteran's psychiatric condition.  The examiner noted review of the record and that his opinion was consistent with the other opinions of record.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection.

In this regard, the Board finds the October 2015 and December 2015 opinions to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the October 2015 and December 2015 VA opinions were provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinions are shown to have been based on a review of the Veteran's record and are accompanied by a sufficient explanation.  There is also no contradictory medical opinion of record.  The Board thus finds that the October 2015 and December 2015 VA medical opinions are dispositive of the nexus question in this case.

The Board acknowledges the Veteran's assertion that his acquired psychiatric disorder is secondary to his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of an acquired psychiatric disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the etiology of his acquired psychiatric disability.  

The Board also acknowledges that in November 1977 the Veteran reported that he had been having trouble since he got out of service.  The Board also notes that in a June 2014 statement, the Veteran reported that he had trouble adjusting to civilian life after he was discharged from service, including having depression and flashbacks to training.  However, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of an acquired psychiatric disability.  Additionally, outside of the Veteran's statements of problems since service, there is not competent and credible evidence linking the Veteran's currently diagnosed acquired psychiatric disability to an event or injury in-service.  Therefore, the Board assigns the Veteran's statements no probative value in determining whether service connection is warranted in this case.  

In regards to presumptive service connection and continuity of symptoms, the Veteran's acquired psychiatric disorder is not an enumerated condition under 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d 1331.  Nonetheless, the Board notes that while the Veteran reported problems after service he, nor the evidence of record, suggest that his symptoms had their onset in-service and continued or that he had an acquired psychiatric disability that manifested to a compensable degree within one year of service.  
Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  


REMAND

The Veteran was last afforded a VA examination in June 2012.  The Veteran reported flare-ups that impacted the function of his ankle.  While the examiner noted the Veteran's own description of the impact of the flare-ups, the examiner did not address the additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Additionally, the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint".  See Correia v. McDonald, 28 Vet. App 158 (2016).  Therefore, a remand is necessary to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated October 2015 to the present.

3. Then, schedule the Veteran for a VA examination to determine to evaluate the severity of the service connected right ankle disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or and measurements of the opposite undamaged joint, or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016). 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected right ankle disability.

4. Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


